Citation Nr: 0823269	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-42 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, 
secondary to service-connected paroxysmal atrial tachycardia.

3.  Entitlement to service connection for a stroke, secondary 
to service-connected paroxysmal atrial tachycardia.

4.  Entitlement to a rating in excess of 10 percent for 
paroxysmal atrial tachycardia from August 8, 2002, to May 3, 
2006.  

5.  Entitlement to a rating in excess of 10 percent for 
paroxysmal atrial tachycardia from May 4, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to December 
1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and May 2006 decisions of 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

With respect to the claims of entitlement to service 
connection for hypertension and stroke, both claimed as 
secondary to the service-connected paroxysmal atrial 
tachycardia, the Board acknowledges its duty to liberally 
construe the pleadings to determine the claims before it.  
Still, that duty does not require that VA solicit claims, 
particularly when the appellant is not appearing pro se 
before the Board.

Here, the veteran is represented by a highly respected 
Veterans Service Organization which is well versed in 
veterans law.  That service organization has limited their 
theory of the case a claim that these disorders are secondary 
to a service-connected disorder.  The veteran has not 
asserted that hypertension or stroke are directly due to 
service.  The RO, however, as part of its September 2007 
statement of the case addressed the merits of the instant 
claims on a direct, secondary, and presumptive basis.


While the veteran has only pled entitlement under the theory 
that hypertension and stroke were caused or aggravated, 
generally, by his service-connected paroxysmal atrial 
tachycardia, as the RO considered the claim under multiple 
theories/bases of entitlement to service connection, the 
Board will here too exercise jurisdiction over these 
addressed theories.  38 U.S.C.A. § 7104 (West 2002).

As to the increased rating claim on appeal concerning 
paroxysmal atrial tachycardia, in the course of a May 2007 
hearing conducted at the RO, the veteran testified that was 
being treated for this disorder at a specifically named VA 
treatment facility.  See pages one and two of hearing 
transcript (transcript).  The United States Court of Appeals 
for Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), found that in increased rating claims the 
possibility existed that different ratings may be warranted 
for different time periods.   For reasons stated below, the 
Board has recharacterized the issue accordingly. 

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  The veteran did not serve in combat and any claimed in-
service stressor has not been independently verified.

2.  The preponderance of the evidence is against finding that 
the appellant has PTSD.

3.  Hypertension was neither manifested in service nor was it 
compensably disabling within one year following the veteran's 
separation from active duty, and the hypertension is caused 
or worsened by paroxysmal atrial tachycardia.

4.  Residuals of a stroke are not currently shown.

5.  The veteran filed a claim for an increased evaluation for 
paroxysmal atrial tachycardia on August 8, 2003.   

5.  For the period from August 8, 2002, through March 3, 
2006, paroxysmal atrial tachycardia was not manifested by 
severe frequent attacks nor was it manifested by 
supraventricular arrhythmias with paroxysmal atrial 
fibrillation or other supraventricular tachycardia with more 
than four episodes per year documented by electrocardiogram 
or Holter monitor; his metabolic equivalents (METs) were 
never greater than 5 but not greater than 7.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007; 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).

2.  Hypertension was not incurred or aggravated in-service, 
it may not be presumed to have been so incurred, and it is 
not caused or aggravated by paroxysmal atrial tachycardia.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

3.  Residuals of a stroke were not incurred or aggravated in-
service, they may not be presumed to have been so incurred, 
and they is not caused or aggravated by paroxysmal atrial 
tachycardia.  38 U.S.C.A. §§ 1110, 1131, 5107, 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

4.  From August 8, 2002, through May 3, 2006, the criteria 
for an evaluation greater than 10 percent for paroxysmal 
atrial tachycardia were not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011, 7013 (1997) ; 
38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.   There is no issue as to 
providing an appropriate application form or completeness of 
the application.   VA notified the veteran in August 2003, 
December 2004, October 2005, and January 2006 correspondence; 
as well as in September 2004 and September 2007 statements of 
the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The veteran was provided with notice of the type of evidence 
necessary to establish disability ratings and effective dates 
in May 2006.

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decisions in question.  
The record, however, shows that any prejudice that failure 
caused was cured by the fact that VA notified the veteran in 
August 2003 correspondence and a September 2004 statement of 
the case of the information and evidence needed.  The 
statement of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating.  The September 2004 statement of the case 
essentially informed the claimant of the need to submit all 
pertinent evidence in his possession.  The claim was 
readjudicated in a September 2007 supplemental statement of 
the case.  May 2006 correspondence provided adequate notice 
of how effective dates are assigned.  The claimant has been 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and in the September 2004 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorder at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication. 

Factual Basis

The veteran claims entitlement to service connection for 
PTSD, hypertension, and for a "stroke."  He claims that 
hypertension and a "stroke" were caused by his service-
connected paroxysmal atrial tachycardia.  See VA Form 21-
4138, received in July 2006.  See also April 2008 Informal 
Hearing Presentation.  As concerning his increased rating 
claim for his paroxysmal atrial tachycardia, the veteran 
claims that his condition has essentially worsened.  See 
April 2008 Informal Hearing Presentation.  

Review of the veteran's service medical records shows no 
mention of either hypertension or a stroke.  Acute atrial 
fibrillation was diagnosed in December 1977.  A possible 
episode of paroxysmal atrial tachycardia was diagnosed in 
December 1979.  Neither the veteran's May 1973 enlistment 
examination report, nor his December 1984 separation 
examination report referenced hypertension, stroke, or a 
psychiatric disorder.  

The RO granted service connection for a history of paroxysmal 
atrial flutter in September 1985.  A zero percent rating was 
assigned, from December 16, 1984.  The veteran did not 
appeal.  An April 1986 rating decision assigned a 10 percent 
rating by analogy to Diagnostic Code 7013 effective January 
31, 1986. 

Paroxysmal tachycardia is rated by analogy to 
supraventricular arrhythmias under 38 C.F.R. § 4.104, Code 
7010, or to sustained ventricular arrhythmias under Code 
7011.  The veteran's paroxysmal atrial tachycardia has been 
rated under Code 7011.  

A May 2000 VA outpatient record includes a diagnosis of 
schizophrenia supplied by a staff psychiatrist.  

A June 2000 VA addendum shows that electrocardiogram testing 
showed no acute cardiac event.  

A September 2000 VA fee-basis heart examination report shows 
that the veteran was taking several prescribed medications.  
The veteran was noted to have been hypertensive for the past 
year and a half.  The veteran informed the examiner that his 
recurrent atrial fibrillation was reasonably well controlled.  
Examination showed heart sounds devoid of murmurs, gallops, 
or extra systole.  Treadmill testing was normal, with no 
demonstrated of ischemia.  A MET level of 10.2 was reported.  
Atherosclerotic heart disease with typical angina; and 
paroxysmal atrial fibrillation, by history, presently normal 
sinus rhythm were diagnosed.  X-ray examination showed no 
evidence of acute cardiopulmonary abnormality.  

VA outpatient treatment records dated in 2002 showed stable 
hypertension (January), essential hypertension (July), and 
suboptimal hypertension (November).  

Another November 2002 VA outpatient records shows that a 
staff psychiatrist diagnosed schizophrenia, depression, and 
possible PTSD.  

A January 2003 VA fee-basis heart examination report notes 
that the veteran complained of chest pain occurring two to 
three times a week.  He took nitroglycerin when needed.  
Blood pressure readings of 132/90 (standing), 182/84 
(standing), and 127/70 (lying down) were reported.  Heart 
examination showed no murmurs, gallops, or rubs.  
Electrocardiogram findings were normal.  Paroxysmal atrial 
fibrillation, with a METs level of 8 was diagnosed.  

March and August 2003 VA outpatient treatment records shows a 
diagnosis of schizophrenia.  It was also noted that the 
veteran did not have a history of PTSD.  

An October 2003 VA fee-basis heart examination report notes 
that the veteran complained of irregular heart beats at least 
three times a week.  Blood pressure readings were within 
normal limits.  A heart examination showed no evidence of 
congestive heart failure, cardiomegaly, or cor pulmonale.  
Chest X-ray results were within normal limits.  Paroxysmal 
atrial tachycardia was diagnosed.  The METs level was 
estimated as being 8 or more.  

A May 2005 VA nursing note shows that the veteran complained 
of having "mini strokes," and severe migraines.  He added 
that he had recently discontinued his hypertension 
medications.  A depression screening was undertaken.  A VA 
nurse reported that the "screen for PTSD was positive."  

The veteran sought an increased rating for his service-
connected heart disorder in August 2003.  See VA Form 21-
4138.  An April 2004 rating decision continued the 10 percent 
rating for paroxysmal atrial tachycardia.  The veteran 
perfected an appeal.  

A July 2005 Onslow Memorial Hospital discharge summary shows 
the veteran was admitted for chest pain.  Stress testing was 
negative for ischemia and myocardial infarction was ruled out 
with serial enzymes.  

A narrative note from Onslow Memorial dated in July 2005 
includes mention of history of transient ischemic attack.  

A November 2005 Lenoir Memorial Hospital history and physical 
report shows that the veteran was admitted for complaints of 
chest pain.  He was given sublingual nitroglycerin which 
resolved the pain.  The diagnoses included unstable angina, 
hypertension, and a history of atrial fibrillation.  The 
veteran was noted to be in normal sinus rhythm.  

A VA anticoagulation note, dated May 3, 2006, shows that 
atrial fibrillation was indicated.  The veteran was noted to 
be taking Coumadin and Warfarin.  

The veteran was admitted to Onslow Memorial Hospital in April 
2006 with complaints of shortness of breath.  His blood 
pressure was within normal limits.  Anticoagulation was 
conducted with Coumadin and Lovenox.  At discharge paroxysmal 
atrial fibrillation and coronary artery disease were 
diagnosed.  

A May 2006 VA medical opinion shows that a physician opined 
that it was less likely than not that the veteran's 
hypertension was caused by his service-connected paroxysmal 
atrial fibrillation.

Private echocardiographic testing in July 2006 at Lenoir 
Hospital shows that the veteran's overall left ventricular 
ejection fraction was depressed at approximately 40 percent.  
Mild concentric left ventricular hypertrophy was also noted, 
and the left atrium was judged to be slightly dilated.  
Doppler study revealed minimal mitral regurgitation, minimal 
tricuspid regurgitation, and trace to mild aortic 
incompetence.  The veteran was noted to have been in atrial 
fibrillation during the study.  

A May 2007 history and physical report from Lenoir Memorial 
Hospital notes a history of transient ischemic attacks.  

A May 2007 discharge summary from Lenoir Memorial Hospital 
notes that the veteran had been admitted for four days.  On 
admission, he was placed on telemetry monitor and he 
maintained a sinus rhythm on the monitor.  The veteran had an 
episode of bradycardia during admission.  Discharge diagnoses 
included arteriosclerotic heart disease with angina and 
compensated congestive heart failure.  

Later in May 2007 the veteran testified at a RO hearing that 
he took Coumidin to thin his blood and that he used a 
continuous positive airway pressure machine to assist him in 
breathing.  See page two of transcript.  He added that 
Nitroglycerin pills relieved his pain.  See page three of 
transcript.  He also testified from about 1982 to 1984 while 
at Camp LeJeune he was harassed; he did not specify the type 
of harassment.  See page four of transcript.  He added that 
he was being treated in Jacksonville, North Carolina for 
PTSD.  See page five of transcript.  Records from the VA 
Community Based Outpatient Clinic in Jacksonville, North 
Carolina are of record; these records are most recently dated 
on May 3, 2006.  



Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain enumerated disorders, to include hypertension and 
brain hemorrhage [stroke], may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year following separation from active duty.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder, which is proximately due 
to, or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Such claims may be 
described as secondary service connection by way of 
aggravation.

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in- service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association, DIAGNOSTIC AND STATISTICAL MANUAL AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM-IV).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present includes consideration of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart.  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

The veteran's August 8, 2003 increased rating claim was 
denied in April 2004.  The 10 percent rating for the newly 
characterized paroxysmal atrial tachycardia was continued 
under Code 7011.

Paroxysmal tachycardia is rated by analogy to 
supraventricular arrhythmias under 38 C.F.R. § 4.104, Code 
7010, or to sustained ventricular arrhythmias under Code 
7011.

Under Code 7010, a 10 percent evaluation is warranted for 
supraventricular arrhythmias with permanent atrial 
fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by electrocardiogram 
or Holter monitor.  A 30 percent evaluation is warranted for 
supraventricular arrhythmias with paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by electrogram or 
Holter monitor.  38 C.F.R. § 4.104, Code 7010 (2007).

Under revised Code 7011, a 10 percent rating is warranted for 
sustained ventricular arrhythmias when a workload of greater 
than 7 METs (metabolic equivalents) but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when continuous medication is required.  A 30 
percent rating is warranted a workload of greater than 5 
METs, but not greater than 7 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

One metabolic equivalent, or MET, is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note (2).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  
 
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

Service Connection

PTSD

The veteran claims that he has PTSD as a result of in-service 
stressors.  These include "witnessing" a Marine being shot 
while serving on guard duty at Cherry Point, North Carolina 
(see statement signed on August 2003), "seeing" the body of 
a person who had committed suicide while changing shifts 
during guard duty at Cherry Point, North Carolina (see 
statement received in September 2006), and being "harassed" 
while in the Marines (see page four of May 2007 transcript.  

In this case, the preponderance of the competent evidence is 
against finding that the appellant has PTSD.  While a VA 
staff psychiatrist in November 2002 commented that PTSD was 
possibly present, and while a VA nurse in May 2005 indicated 
that a screen for PTSD was "positive," neither finding was 
based on the veteran's military service.  Neither finding was 
based on the alleged in-service stressors.  There is no 
evidence that the appellant served in combat, or that he 
experienced an independently verifiable in-service stressor, 
and the appellant has failed to provide VA with sufficient 
evidence that would permit further research into any claimed 
stressor.  Given the fact that a medical opinion premised 
upon an unsubstantiated account is of no probative value, 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993), the Board finds 
that the preponderance of the most probative clinical 
evidence is against finding that the appellant currently has 
PTSD.

Assuming that the veteran has PTSD, the record still reveals 
absolutely no evidence that he served in combat or was 
exposed to a verified in-service stressor.  Without credible 
supporting evidence that a claimed in-service stressor 
actually occurred, 38 C.F.R. § 3.304(f), service connection 
for PTSD cannot be granted.  

Accordingly, the benefit sought on appeal is denied. 

Hypertension

It is not shown that hypertension was manifested or incurred 
or aggravated in service; the veteran does not allege 
otherwise.  Consequently, service connection for hypertension 
on the basis that it became manifest in service and persisted 
is not warranted.  Furthermore, there is no evidence that 
hypertension was compensably disabling within the first year 
following the appellant's separation from active duty so as 
to warrant consideration of presumptive service connection 
for hypertension as a chronic disease.

While the veteran has hypertension, there is no competent 
evidence of a nexus between the current disability and his 
paroxysmal atrial tachycardia.  Indeed, in May 2006 a VA 
physician opined that it was less likely than not that the 
veteran's hypertension was caused by paroxysmal atrial 
fibrillation.  There is no competent evidence to the 
contrary.

The earliest competent evidence of hypertension is a 
September 2000 VA fee-basis examination, at which time the 
examiner noted that the veteran had been hypertensive for the 
past year and a half.  Such a lengthy lapse of time between 
service separation and the earliest documentation of any 
hypertension disability is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The veteran's statements and testimony relating his current 
hypertension disability to his service-connected paroxysmal 
atrial tachycardia does not constitute competent evidence.  
As a layperson, he is not competent to opine regarding the 
etiology of a disease or disability.  Espiritu.

Stroke

The veteran did not have a stroke in-service, and he does not 
allege otherwise.  Consequently, direct service connection 
for stroke is not warranted.  Furthermore, there is no 
evidence that a brain hemorrhage (i.e., a stroke) was 
manifest in the first year following separation from active 
duty so as to warrant consideration of presumptive service 
connection.

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.  Here, while the above-discussed medical evidence 
includes notations to "history" of strokes (see July 2005 
and May 2007 private medical records), it does not show that 
the veteran in fact had ever either incurred or was treated 
for a stroke.  

In light of the absence of any competent evidence of stroke, 
service connection is not warranted.  In the absence of 
competent evidence of a present disability, there cannot be a 
valid claim of service connection.  Brammer v. Brown, 3 Vet. 
App. 223, 225 (1992).

Increased Rating - Paroxysmal Atrial Tachycardia

For the period from August 8, 2002, (one year prior to the 
date of claim) to May 3, 2006, the evidence preponderates 
against entitlement to a rating in excess of 10 percent.  To 
warrant the assignment of a 30 percent evaluation there must 
be evidence of paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by electrocardiogram or Holter monitor.  
For the applicable period, the medical evidence of record 
does not provide documentation of such clinical findings.  
While the record certainly documents treatment afforded the 
veteran for cardiac-related problems from 2002 to 2006, there 
is no evidence of record of more than four episodes per year 
documented by electrocardiogram or Holter monitor.  
Additionally, the veteran's METs have been calculated to be 
between 8 and 10.2, which is consistent with a 10 percent 
rating for diseases affecting the heart.  See 38 C.F.R. 
§ 4.104, Code 7011 (2007).

In conclusion, the Board finds that for this pertinent period 
a rating under either set of rating criteria in excess of 10 
percent is not warranted.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for PTSD, hypertension, and a "stroke" 
is denied.

From August 8, 2002, through May 3, 2006, a rating in excess 
of 10 percent for paroxysmal atrial tachycardia is not 
warranted.




REMAND

The veteran testified in May 2007 that he was being treated 
at the Jacksonville, North Carolina VA community based 
outpatient clinic.  As also noted, the most recent records on 
file from this facility are dated on May 3, 2006.  Under Bell 
v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  Hence, 
medical records associated with VA treatment afforded the 
veteran by this VA medical location must be obtained.  38 
U.S.C.A. § 5103.

The veteran was last afforded a VA examination in 2003.  
Hence, the veteran should be scheduled for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all pertinent 
records from the VA community based 
outpatient clinic in Jacksonville, North 
Carolina for the period dating since May 
4, 2006.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility to 
schedule the veteran for a VA examination 
to determine the severity of his service-
connected paroxysmal atrial tachycardia.  
All necessary tests and studies should be 
performed, to include the appropriate 
exercise test(s) needed to properly 
calculate the veteran's heart workload 
measured in METs.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the level of 
activity.  This should be expressed in 
METs, and supported by specific examples, 
such as slow stair climbing that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The claims folder must be 
made available to the examiner.  All 
findings should be reported in detail and 
a complete rationale provided for each 
opinion.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review any 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the remaining 
issue must be readjudicated on the basis 
of all of the pertinent evidence of 
record and all governing legal authority.  
If, in any respect, the benefit sought on 
appeal remains denied, the veteran must 
be provided with a supplemental statement 
of the case which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


